Ruffino v City of Buffalo (2022 NY Slip Op 06382)





Ruffino v City of Buffalo


2022 NY Slip Op 06382


Decided on November 10, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 10, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., PERADOTTO, CURRAN, WINSLOW, AND MONTOUR, JJ.


812 CA 21-01294

[*1]STEPHANIE RUFFINO, PLAINTIFF-APPELLANT,
vCITY OF BUFFALO, ET AL., DEFENDANTS, AND MVP NETWORK CONSULTING, LLC, DEFENDANT-RESPONDENT. (APPEAL NO. 1.) 


LIPSITZ GREEN SCIME CAMBRIA LLP, BUFFALO (JOHN A. COLLINS OF COUNSEL), FOR PLAINTIFF-APPELLANT.
CHELUS, HERDZIK, SPEYER & MONTE, P.C., BUFFALO (RICHARD J. ZIELINSKI OF COUNSEL), FOR DEFENDANT-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Diane Y. Devlin, J.), entered September 8, 2021. The order, insofar as appealed from, granted the motion of defendant MVP Network Consulting, LLC for summary judgment and dismissed the complaint against that defendant. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Loafin' Tree Rest. v Pardi  [appeal No. 1], 162 AD2d 985, 985 [4th Dept 1990]).
Entered: November 10, 2022
Ann Dillon Flynn
Clerk of the Court